UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1911



FRANKLIN C. REAVES, Reverend,

                                              Plaintiff - Appellant,

          versus


TOWN OF FAIR BLUFF; J. B. EVANS, individually
and as Mayor of the Town of Fair Bluff;
WILLARD D. SMALL; CARL W. MEARES, JR.; BILLY
HAMMOND; SELENA GRAHAM; JAMES H. MEARES, JR.,
individually and as Commissioner; LEE LEGGETT,
individually and as Chief of the Town of Fair
Bluff   Police   Department;   B.  T.   HODGE,
individually and in his official capacity;
TOWN OF FAIR BLUFF POLICE DEPARTMENT; FOWLER'S
AUTO SALES 24 HOUR TOWING SERVICE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-103-7-F)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reverend Franklin C. Reaves, Appellant Pro Se. Brian Edwin Edes,
Clay Allen Collier, CROSSLEY, MCINTOSH, PRIOR & COLLIER,
Wilmington, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Franklin C. Reaves appeals the district court’s orders

dismissing his civil action under 42 U.S.C. §§ 1983, 1985(3) (2000)

and denying his motion for reconsideration.    We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Reaves v. Town of Fair Bluff,

No. CA-03-103-7-F (E.D.N.C. May 12 and July 5, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -